Case 1:20-cv-22495-RNS Document 12 Entered on FLSD Docket 07/10/2020 Page 1 of 2




                                                    United States District Court
                                                              for the
                                                    Southern District of Florida
  Marcy Brooks, on behalf of herself and                                            )
  all others similarly situated, Plaintiffs,                                        )
                                                                                    )
  v.                                                                                ) Civil Action No. 20-22495-Civ-Scola
                                                                                    )
  Ultra Enterprises Inc., Defendant.                                                )
  _______________________________________________________________________________


  Samuel Hernandez and Richard               )
  Montoure, on behalf of themselves and )
  all others similarly situated, Plaintiffs, )
                                             )
  v.                                         ) Civil Action No. 20-22185-Civ-Scola
                                             )
  Event Entertainment Group, Inc.,           )
  Defendant.                                 )
                          Order Consolidating Related Cases
        After a review of the complaints in the above-captioned cases, the Court
  grants the Defendant’s unopposed motions to consolidate the above-captioned
  cases (ECF No. 11 in the Brooks case and ECF No. 20 in the Hernandez case),
  finding both cases share common questions of both law and fact and should be
  consolidated for all purposes.
             Accordingly, the Court orders as follows:
       1. Hernandez et al. v. Event Entertainment Group, Inc. (Case No. 20-22185)
          is consolidated with the related, higher-numbered action, Brooks v.
          Ultra Enterprises, Inc. (Case No. 20-22495). All future filings in both
          actions must be submitted under case number 20-22495.
       2. The Clerk is directed to administratively close the lower-numbered
          case, Hernandez et al. v. Event Entertainment Group, Inc. (Case No. 20-
          22185) for statistical purposes. Further filings are not to be submitted
          under this case number.
       3. Unless the parties present good cause for not doing so, the Plaintiffs
          must file a consolidated, amended complaint, in the consolidated 20-
          22495 case. This amended complaint may not be used as vehicle to add
          new plaintiffs, new defendants (not including the substitution of the
          proper defendant), or new claims. The Plaintiffs must file the amended
          complaint on or before July 20, 2020. The Defendant must thereafter
Case 1:20-cv-22495-RNS Document 12 Entered on FLSD Docket 07/10/2020 Page 2 of 2




        respond to the consolidated amended complaint on or before July 27,
        2020.
        Done and ordered, in Miami, Florida, on July 10, 2020.

                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
